UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant þ Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) o Definitive Proxy Statement þ Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-12 CH Energy Group, Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): þ No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: Steven V. Lant Chairman, President & Chief Executive Officer April 6, 2009 To All CH Energy Group Shareholders: CH Energy Groups Annual Meeting of Shareholders is scheduled for April 28, 2009. I am writing to urge that you participate in the vote at this years Annual Meeting by promptly MARKING, SIGNING, DATING and RETURNING the enclosed WHITE proxy card using the postage-paid envelope provided. At this years Annual Meeting, three independent, highly qualified CH Energy Group directors are up for reelection: Manuel J. Iraola, E. Michel Kruse and Ernest R. Verebelyi. We believe these directors are proven business leaders with reputations for high standards and strong values in their professional and personal activities. We also believe their skills complement those of our remaining directors. The Board of Directors of CH Energy Group unanimously recommends that you vote FOR election of these experienced directors. It is important that your shares be represented and voted at the Annual Meeting. Please MARK, SIGN, DATE and promptly RETURN the enclosed WHITE proxy card using the postage-paid envelope provided. Alternatively, you can vote your shares by telephone or over the Internet by following the directions provided on the enclosed proxy card. If you have not yet received CH Energy Groups Annual Report to Shareholders for the fiscal year ended 2008 or the proxy statement for this years Annual Meeting or if you require assistance in voting your shares please call our proxy solicitor, D. F. King & Co., Inc., toll-free at 1-800-967-4612, for assistance. Recently, GAMCO Asset Management Inc. filed a preliminary proxy statement with the Securities and Exchange Commission with respect to the nomination of directors at CH Energy Groups Annual Meeting. It is possible that you may receive a proxy statement from GAMCO requesting that you vote its blue proxy card in favor of a separate slate of three directors that GAMCO has nominated for election to CH Energy Groups Board of Directors. The Board of Directors of CH Energy Group has considered the qualifications of the GAMCO nominees and concluded that the interests of all CH Energy Group shareholders will be served best by the election of the nominees already proposed for election by the Board. Accordingly, the Board of Directors of CH Energy Group strongly encourages you to vote the WHITE proxy card for election of the Boards nominees and not to sign or return the blue proxy card sent to you by GAMCO . Sincerely, Chief Executive Officer and Chairman of the Board The CH Energy Group Companies Central Hudson Gas & Electric Corporation Central Hudson Enterprises Corporation 284 South Avenue Poughkeepsie NY 12601
